Exhibit 10.1
SEPARATION AGREEMENT
     This Separation Agreement (“Agreement”) is made by and between Pixelworks,
Inc. and Anthony Simon (“Executive”) (collectively, “Parties”), effective as of
the 11th day of February, 2009 (“Effective Date”). As used in this Agreement,
“Pixelworks” refers to Pixelworks, Inc. and all of its subsidiaries.
RECITALS
     A. Executive has accepted a position of employment with a competitor of
Pixelworks. Executive desires to leave his employment with Pixelworks after the
date on which the Pixelworks Board of Directors approves the 2008 Senior
Management Bonus payout, currently thought to be February 11, 2009 (the “Bonus
Payout”). The 2008 Senior Management Bonus plan includes the following
requirement for eligibility: “[The employee must be] actively employed by the
Company on the day the bonus is approved by the [Board of Directors],
anticipated to be on a date in the first quarter of 2009. If employment is
terminated for any reason other than death, retirement or extended disability
before the [Board of Directors] approves the bonus, the award shall be
forfeited.”
     B. Pixelworks desires to end Executive’s employment immediately, so as to
limit Executive’s exposure to business plans, strategies, technologies and other
Pixelworks confidential and proprietary information.
     C. The Executive does not believe that the forfeiture clause in the 2008
Senior Management Bonus is valid or applicable.
     D. The Parties have come to an amicable agreement to terminate the
Executive’s employment relationship with Pixelworks.
NOW THEREFORE for good and valuable consideration the adequacy of which is
hereby acknowledged, the Parties agree as follows:
AGREEMENT

1.   Employment Termination. Executive’s last day of employment shall be
February 6, 2009 (“Termination Date”).   2.   Payments; End of Employment
Matters.   2.1.   As consideration for section 3 of this Agreement, Pixelworks
will pay Executive a gross Bonus Payout of $97,500.00, payable in equal
quarterly installments according to the following schedule and provided that
Executive has not breached this Agreement: February 26, June 30, September 30
and December 31. Pixelworks will instruct its legal counsel to hold the Bonus
Payout and to disperse the payments to Executive according to the terms of this
Agreement. Pixelworks will also instruct its legal counsel in advance to release
all remaining funds to Executive on the date of either of the following events:
(a) a court of competent jurisdiction issues a final order to either (i) wind up
or otherwise dissolve Pixelworks as an entity, or (ii) subject Pixelworks to
voluntary or involuntary bankruptcy; (b) the closing of a Change in Control
transaction. “Change in Control” means that an entity acquires either the
majority of Pixelworks’ voting stock or all or substantially all of Pixelworks’
assets in a single transaction or series of related transactions; or that
Pixelworks has merged with, or into, another entity.   2.2.   On the Termination
Date, Pixelworks paid Executive all of his accrued and unpaid wages and vacation
pay through the Termination Date. The amount of accrued vacation pay was
$5,664.38.

SEPARATION AGREEMENT

 



--------------------------------------------------------------------------------



 



2.3.   Pixelworks has and will withhold all applicable taxes due in connection
with any amounts paid to Executive under this Agreement. Executive understands
and agrees that he is liable for such taxes. Executive agrees to indemnify
Pixelworks against any claim or demand made against it for such tax liabilities.
  2.4.   Pixelworks provided Executive with a Closing Statement of Stock
Options. Executive agrees that the Closing Statement sets forth the deadline by
which Executive must exercise any vested stock options. Pixelworks returned to
Executive in a lump sum on the Termination Date all dollars, if any, voluntarily
deducted under Pixelworks’ Employee Stock Purchase Plan.   2.5.   Executive
understands that all benefits acquired through Pixelworks for Executive and his
family members, including health insurance, ceased on the Termination Date,
subject to Executive exercising his rights under COBRA or other applicable law
to extend such benefits.   2.6.   Executive agrees that, other than the amounts
contemplated by this Agreement, Pixelworks owes Executive no further
compensation that arises from or relates to Executive’s employment.   3.  
Non-Solicitation.   3.1.   For one year after the Termination Date, Executive
will not do any of the following:

  a.   Directly or indirectly solicit for hire or hire any “Pixelworks Employee”
to work for any organization that Executive directly or indirectly controls or
any organization that employs Executive as either an employee or a contractor. A
“Pixelworks Employee” is a person who is an employee of Pixelworks as of the
Termination Date or who was such an employee within the previous six (6) months.
    b.   Use in any way or for any purpose, or disclose to any person or entity,
any Pixelworks “Confidential Information” (other than as expressly authorized in
writing by Pixelworks’ CEO). “Confidential Information” means all information
that qualifies as a trade secret under California or federal law, as well as all
information covered by Executive’s Confidentiality and Proprietary Rights
Agreement, dated August 23, 2005.

3.2.   Should Executive breach section 3.1, he forfeits all of the Bonus Payout,
and must return to Pixelworks any portion of the Bonus Payout already paid.
Furthermore, Executive agrees that the damages to Pixelworks for any breach of
section 3.1(a) will be difficult to calculate, and therefore agrees that in the
event of such breach, Pixelworks will also be entitled to liquidated damages in
an amount equal to the total compensation paid by Pixelworks to the employee in
question for the twelve (12) months prior to the breach. The time period for
non-solicitation shall extend for an additional year from the date of breach.  
4.   Return of Pixelworks Property. Executive agrees that on the Termination
Date, he has returned to Pixelworks all property and confidential materials
belonging to Pixelworks, including but not limited to keys, credit cards,
telephone calling card, files, records, mobile phones, computer, electronic
equipments, computer access codes, computer hardware, computer programs and
software, instruction manuals, business plans, and all other property and
documents (whether originals, copies, or extracts), which Executive prepared or
received in connection with his employment at Pixelworks.   5.   No Admission of
Liability. Executive agrees that nothing in this Agreement or any payments made
under it will be construed as an admission of liability by Pixelworks.   6.  
Governing Law and Forum. The laws of the state of California, U.S.A., govern
this Agreement, including the Uniform Commercial Code as adopted in that state
but excluding the laws regarding choice of law. The parties shall resolve any
dispute that arises from or relates to this Agreement exclusively in the federal
courts located within Santa Clara County, except that either party may seek
injunctive relief to protect its intellectual property and confidentiality in
any court of competent jurisdiction.

SEPARATION AGREEMENT

 



--------------------------------------------------------------------------------



 



7.   Successors and Assigns. This Agreement shall be binding upon Executive’s
heirs, executors, administrators and other legal representatives and may be
assigned and enforced by Pixelworks and its respective successors and assigns.  
8.   Severability. The provisions of this Agreement are severable. If any
provision of this Agreement or its application is held invalid, the invalidity
shall not affect other obligations, provisions, or applications of this
Agreement which can be given effect without the invalid obligations, provisions,
or applications.   9.   Waiver. The failure of any party to demand strict
performance of any provision of this Agreement shall not constitute a waiver of
any provision, term, covenant, or condition of this agreement or of the right to
demand strict performance in the future.   10.   Section Headings. The section
headings contained herein are for reference purposes only and will not in any
way affect the meaning or interpretation of this Agreement.   11.   Entire
Agreement. This Agreement constitutes the entire agreement between the Parties
and supersedes all prior or contemporaneous oral or written understandings,
statements, representations or promises with respect to its subject matter.  
12.   Voluntariness. Executive acknowledges that (i) he has been given
sufficient time to consider this Agreement, (ii) he has carefully read and
understands this Agreement, (iii) he has been advised to consult with an
attorney prior to executing this Agreement, and (iv) he has signed it
voluntarily.

IN WITNESS WHEREOF the Parties have signed this Agreement as the 11th of
February, 2009.

                  Anthony Simon   PIXELWORKS, INC.    
 
               
Sign:
  /s/ Anthony Simon   By:   /s/ Bruce Walicek    
 
 
 
     
 
   
Date:
  February 11, 2009   Title:   Chief Executive Officer    
 
 
 
     
 
   
 
               
 
      Date:   February 11, 2009    
 
         
 
   

SEPARATION AGREEMENT

 